Le Grand, C. J.,
delivered the opinion of this court.
This is an appeal from an order of the circuit court for Baltimore city, granting an injunction restraining the execution of a judgment obtained by the appellant against Charles R. Taylor, the husband of Georgiana, one of the appellees. Under the decisions of this court, on this appeal, we are confined to the case made by the bill. Wagner vs. Cohen, 6 Gill, 97. Guyton vs. Flack, 7 Md. Rep., 398. Alexander vs. Worthington, 5 Md. Rep., 471.
The bill, in substance, states this case: — That Charles R. '1'aylor made a deed of certain property, in trust for his wife and self during life, provided the survivor should remain unmarried, with remainder in trust for their children; that the *430note on which the judgment was rendered is dated subsequently to the deed, and that at the time of making said deed of trust, Taylor was fully competent to do so, because, if indebted at all, was so only to a very small amount, and retained the ownership of property largely in value beyond any such indebtedness; that although the deed of trust was not left for record until the lapse of nineteen months after its date, yet, it was of record at the time of the execution of the promissory note on which the judgment was rendered, and besides which McCann had notice of its existence. The bill then avers, that the appellant, as is understood by the complainants, desiring to possess himself of the property mentioned in the deed, pretends it was made to defraud and hinder Taylor’s then and subsequent creditors, hoping and designing thereby to cast shadows and doubts upon the title to the property and thus diminish its value at a sale under the execution, which he has caused to be issued on his judgment. This is, substantially,. the case presented by the bill, and to it must be limited the view of this court. So confining it we see nothing which does not justify the action of the court below. The bill undoubtedly makes a good case. It avers bona. Jides, competency of Taylor to make the deed, notice of its existence to McCann by its registration, and ■ irreparable damage to the appellees by the execution of the judgment. Looking to the face of the bill there is nothing to militate against the force of these circumstances, except it be the failuré to record, in proper time, the deed. This fact, although not very satisfactorily explained in the bill, is not of any great importance in this case, the bill averring knowledge on the part of McCann, of its existence. Conceiving the bill to have made a good case, we accordingly affirm the order appealed from and remand the.cause for further proceedings. When the case is brought to issue, possibly circumstances may be shown annihilating the equity set up in the bill.
It must be borne in mind, that this case is different from that of Spindler vs. Atkinson, 3 Md. Rep., 409. There, the debt was created prior to the deed, whilst in this case, it was subsequently incurred. We deem it unnecessary to allude to ' *431the other subjects discussed by counsel, reserving the expression of opinion in regard to them until the case shall, if ever, come before us again.
The case made by the application of the appellees to this court to suspend the execution of the judgment until its opinion should be pronounced on the petition filed, need not now, after what has been said in this case, be passed upon. Of course we are not to be understood, as denying the right of McCann to dispose of the life estate of Taylor in the property. Although the bill alleges that it had been conveyed to Mr. Schumaker, yet, that person is no party to this proceeding, and, therefore does not invoke the protection of the court. If his title be good, the purchaser would fake nothing; if not good, then he would acquire, in the absence of other claimants, the life interest of Taylor. These observations are made to avoid misapprehension in regard to what we have previously said.

Order affirmed.

Eggleston, J., dissented.